SDF7 Richmond, LLC v Rich-Nich Realty, LLC (2015 NY Slip Op 07640)





SDF7 Richmond, LLC v Rich-Nich Realty, LLC


2015 NY Slip Op 07640


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-11228
 (Index No. 131755/09)

[*1]SDF7 Richmond, LLC, respondent, 
vRich-Nich Realty, LLC, et al., appellants, et al., defendants.


Mark D. Mermel, Lake Success, N.Y., for appellants.
Kriss & Feuerstein LLP, New York, N.Y. (Jerold C. Feuerstein and Michelle Mandelstein of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to foreclose a mortgage, the defendants Rich-Nich Realty, LLC, and Yehuda Leib Puretz appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Fusco, J.), dated August 16, 2013, as granted the plaintiff's motion, inter alia, to confirm a referee's report dated March 27, 2013, made after a hearing to determine the validity of service of process of the plaintiff's amended motion for leave to enter a deficiency judgment against the defendant Yehuda Leib Puretz, and to deem service of process of that amended motion properly effected on that defendant, and denied their cross motion to reject the referee's report.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The determination of a referee, made after a hearing to determine the validity of service of process of the plaintiff's amended motion for leave to enter a deficiency judgment against the defendant Yehuda Leib Puretz, that the testimony of the process server was more credible than that of Puretz, is entitled to great deference on appeal, and his conclusion that service of the plaintiff's amended motion was properly effected upon Puretz was supported by the record (see Prosolov v PSRS Realty, 128 AD3d 934; Lattingtown Harbor Prop. Owners Assn., Inc. v Agostino, 34 AD3d 536; Rowlan v Brooklyn Jewish Hosp., 100 AD2d 844; cf. Holtzer v Stepper, 268 AD2d 372; Skyline Agency v Coppotelli, Inc., 117 AD2d 135). Based upon the evidence adduced at the hearing, we discern no basis in the record to disturb the referee's resolution of the issues.
Accordingly, the Supreme Court properly confirmed the referee's report.
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court